Name: Commission Regulation (EC) No 1554/94 of 30 June 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural structures and production
 Date Published: nan

 No L 166/50 Official Journal of the European Communities 1 . 7. 94 COMMISSION REGULATION (EC) No 1554/94 of 30 June 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 3846/87, in the Annex 'Agricul ­ tural Product Nomenclature For Export Refunds', in Section 1 6 'Syrups and other sugar products', the informa ­ tion relating to CN codes 17 02 60 90 and 17 02 90 90 is replaced by that contained in the Annex to this Regula ­ tion. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 19(7) thereof, Whereas, following the amendment of Article 1 (2) of Regulation (EEC) No 1785/81 , inulin syrup may, pursuant to Article 19(2) of that Regulation, receive an export refund ; whereas it is accordingly necessary, in order to be able, where appropriate, to differentiate refunds in respect of inulin syrup, to amend the product nomenclature contained in the Annex to Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 607/94 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 22, 27. 1 . 1994, p. 7. (3) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 77, 19 . 3 . 1994, p. 5 . 1 . 7. 94 Official Journal of the European Communities No L 166/51 ANNEX CN codes Description of goods Product code 1702 60 90   Other    Inulin syrup (') 1702 60 90 100 Other 1702 60 90 900 1702 90 90 Other Inulin syrup (2) 1 702 90 90 200    Other, excluding sorbose 1 702 90 90 800 (') For the purposes of classification under this subheading, 'Inulin syrup means the immediate product obtained by hydrolysis of inulin or oligofructoses. (2) For the purposes of classification under this subheading , ' Inulin syrup' means the immediate product, other than that falling within subheading 1702 60 90, obtained by hydrolysis of inulin or oligofructoses, containing by weight in the dry state at least 10 % fructose in free form or as sucrose.